               Case 1:18-mc-00507 Document 1 Filed 11/05/18 Page 1 of 2



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: STEVEN J. KOCHEVAR
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2715
Facsimile: (212) 637-2717
E-mail: steven.kochevar@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
IN RE:                                                :   APPLICATION FOR AN
                                                      :   EX PARTE ORDER PURSUANT
LETTER ROGATORY FOR                                   :   TO 28 U.S.C. § 1782(a)
INTERNATIONAL JUDICIAL                                :
ASSISTANCE FROM THE NATIONAL :                            M 93
CIVIL COURT OF ORIGINAL                               :
JURISDICTION NO. 68, BUENOS AIRES, :
ARGENTINA IN THE MATTER OF                            :
PUGIBET FEVRIER JACQUELINE                            :
MARIE JEANNE S/S SUCESION                             :
TESTAMENTARIA                                         :
------------------------------------------------------x

                 Upon the accompanying declaration of Steven J. Kochevar, executed on

November 5, 2018, the United States of America, by its attorney, Geoffrey S. Berman, United

States Attorney for the Southern District of New York, petitions this Court for an order pursuant

to 28 U.S.C. § 1782(a), appointing Steven J. Kochevar, Assistant United States Attorney, as

Commissioner for the purpose of obtaining information as requested by a letter rogatory for

International Judicial Assistance from the National Civil Court of Original Jurisdiction No. 68,

Buenos Aires, Argentina, seeking information from Brown Brothers Harriman & Co. Bank, in

New York, New York, in connection with a proceeding pending in that court captioned “Matter

of Pugibet Fevrier Jacqueline Marie Jeanne S/S Sucesion Testamentaria.”
          Case 1:18-mc-00507 Document 1 Filed 11/05/18 Page 2 of 2


Dated:   New York, New York
         November 5, 2018

                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York


                                   By:      /s/ Steven J. Kochevar
                                          STEVEN J. KOCHEVAR
                                          Assistant United States Attorney
                                          86 Chambers Street, 3rd Floor
                                          New York, New York 10007
                                          Tel: (212) 637-2715
                                          Fax: (212) 637-2717
                                          Email: steven.kochevar @usdoj.gov




                                    -2-
